Citation Nr: 0733008	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  02-10 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware




THE ISSUES

1.  Entitlement to service connection for a claimed hearing 
loss.  

2.  Entitlement to service connection for claimed bunions of 
the right foot.  

3.  Entitlement to service connection for a claimed nervous 
condition.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America





ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 RO rating decision.  

The Board remanded the issues identified on the title page 
for further development in April 2005.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
findings of a hearing loss or bunions in service or for many 
years thereafter.   

3.  The veteran is not shown to have had combat or other 
significant acoustic trauma or traumatic head concussion 
during military service.  

4.  The currently demonstrated bilateral hearing loss is not 
shown to be due to any event or incident of the veteran's 
period of active service.

5.  The currently demonstrated bunions are not shown to be 
due to an y event or incident of the veteran's period of 
active service.  

6.  The veteran was identified as having a character disorder 
during military service.  

7.  The veteran currently is not shown to an innocently 
acquired psychiatric disorder that can be causally linked to 
his service.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss disability is not 
due to disease or injury that was incurred in or aggravated 
by military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).  

2.  The veteran's disability manifested by bunions is not due 
to disease or injury that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).  

3.  The veteran does not have an innocently acquired 
psychiatric disability due to disease or injury that was 
incurred in or aggravated by military service; a personality 
disorder is not a disease or injury for VA compensation 
purposes.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the service connection 
issues decided herein has been accomplished.  

The Board remanded the case in April 2005.  Thereafter, the 
RO sent the veteran a letter advising him that to establish 
service connection for a disability, the evidence must show 
three things: an injury in military service or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease or event in 
service.  

The veteran was afforded an opportunity to respond prior to 
issuance of the Supplementary Statement of the Case (SSOC) in 
July 2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The RO's letter advised the veteran that VA is responsible 
for getting relevant records held by any Federal agency, to 
include military records, VA medical records, and records 
from the Social Security Administration (SSA).  The letter 
also stated that VA would make reasonable efforts to help get 
records held by any non-Federal entity.  

The RO's letter specifically advised the veteran, "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence prior to the adjudication of the claims as 
reflected in the SSOC.  

Neither in response to the RO's letter, nor at any other 
point during the pendency of this appeal, has the veteran or 
his representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review, and in fact the veteran 
notified VA in June 2005 and July 2006 that he has no further 
evidence to submit.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the RO's 
letter addressed the second and third Dingess elements 
(existence of a current disorder and connection between the 
claimed disorder and the service-connected disability).  

The RO sent the veteran a letter in July 2006 that advised 
him of the fourth and fifth Dingess elements (degree of 
disability and effective date pertaining to the disability).  
Accordingly, there is no possibility of prejudice under 
Dingess.  

The Board notes at this point that the veteran's 
representative asserts that VA has not completely fulfilled 
the duty to assist under Dingess because VA has allegedly not 
advised the veteran of what specific items of evidence are 
required to show entitlement to each claimed disability 
(citing diagnosis of current psychiatric disorder and 
evidence of etiology of the bunions).  The representative 
asserts a violation of Mayfield, cited above (holding that 
VCAA notice is not satisfied by bits of information issued 
for unrelated purposes).

The Board finds no violation of either Dingess or Mayfield.  
In the recent case Wilson v. Mansfield, No. 07-7099 (Fed. 
Cir. October 15, 2007) the Federal Circuit found that 
38 U.S.C.A. § 5103 requires only that VA give a claimant 
notice at the outset of the claims process of he information 
and evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence; this notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim) and it need not describe VA's evaluation of 
the veteran's particular claim.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's complete service medical records (SMR) are on 
file.  The file also contains the veteran's VA treatment 
record.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional existing records that should be obtained before 
the claims are adjudicated.  

The veteran has been advised of his entitlement to a hearing 
before the RO's hearing officer and/or before the Board, but 
he has not requested such a hearing.  

The Board also finds that the veteran has been afforded 
appropriate VA medical examination in support of his claim.  
The Board notes at this point that the representative asserts 
that the VHA review of July 2007 is inadequate and 
unresponsive to the Board's remand, and should be remanded 
back under the provisions of Stegall v. West, 11 Vet. App. 
268 (1998).  

However, as noted in detail hereinbelow, the Board has found 
the VHA opinion to be responsive to the remand and finds that 
further remand is accordingly not warranted.  

The service representative also contends that a VA 
audiological evaluation conducted in September 2003 is 
inadequate because the evaluator recorded the hearing 
frequencies as "A", "B", "C", "D" and "E" rather than 
as 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.  

As this was a VA audiological evaluation, and as the 
frequencies cited above are the only frequencies utilized for 
rating by VA, the Board finds that the audiologist's meaning 
was clear and constitutes no basis for remanding for a new 
evaluation.  

Finally, the representative contends that a VA psychiatric 
examination in October 2003 is inadequate because the 
examiner did not diagnose a current mental disability 
commensurate with the in-service character disorder that 
resulted in the veteran's discharge from service.  

However, as noted, it is not enough that a condition or 
injury occurred in service; there must be a disability 
resulting from that condition or injury, and the existence of 
a current disability must be shown by competent medical 
evidence.  The examiner's conclusion was "no psychiatric 
diagnosis."  As noted below, the Board cannot disregard a 
physician's opinion that is uncontroverted by any other 
medical evidence or opinion of record.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  


Service connection for bilateral hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The veteran had a VA audiological evaluation in September 
2003 when his auditory threshold was 50 or higher in the 
right ear at 2000 and 3000 Hertz, and 50 or higher in the 
left ear at 2000, 3000 and 4000 Hertz.  Accordingly, he has a 
bilateral hearing disability under the laws administered by 
VA, and the question becomes whether that hearing loss is due 
to service.  

The veteran's SMR show normal hearing under the "whispered 
voice" test on induction in August 1960.  There is no 
clinical record of hearing loss in service.  The veteran's 
discharge physical examination in September 1963 does not 
show any hearing acuity measurement, either by "whispered 
voice" or by audiometer.  

Service connection may be granted for hearing loss if it 
becomes manifest to a compensable degree within the first 
year after discharge from service, even if there is no 
evidence of diagnosed hearing loss during service.  38 C.F.R. 
§§ 3.207, 3.309(a).  

In this case, there is no evidence addressing hearing loss to 
any degree within the first year after discharge from 
service, so the presumption does not apply.  

The absence of evidence of a hearing disability during 
service or of compensable hearing loss within the first year 
after discharge is not fatal to claim for service connection 
for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-traumatic 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The record does not show any particular acoustic trauma 
during service.  The veteran served as an infantryman in the 
United States and in Germany, so he may be presumed to have 
been exposed to routine small arms fire, but his military 
occupational specialty is not consistent with excessive 
acoustic trauma such as would be experienced by an 
artilleryman or by flightline personnel.  

As noted, the veteran had a VA audiological evaluation in 
September 2003 during which the audiologist identified 
moderate sensorineural hearing loss (SNHL) in each ear.  The 
audiologist noted that the veteran had worked in loud noise 
levels after discharge from service that included 
construction work.  

The audiologist stated an opinion, based on the absence of 
evidence of hearing loss during service, that the veteran's 
present high-frequency hearing loss did not likely begin 
during military service, but rather is most probably due to 
loud noise exposure after discharge from service.  

The veteran's VA Form 9, received in October 2002, asserts 
his having a hearing loss since having a hard parachute 
landing fall in April or May 1963 and having a VA medical 
examination in October 2003 when he reported hearing loss in 
the right ear since performing parachute jumps in 1963.  

Further, the SMR show that the veteran was an amateur boxer 
before military service and was detailed briefly to the 
divisional boxing team during service, although VA treatment 
records state that he was a professional boxer after 
discharge until age 37.  

The Board simply notes that review of the SMR does not 
document concussion or head trauma at any time during service 
either from boxing or from parachuting, to include in 
April/May 1963.  Accordingly, to the degree that the 
veteran's hearing loss may or may not be attributable to head 
trauma (vice acoustic trauma), there is no evidence of such 
trauma during service.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

In this case, there is no medical evidence of a relationship 
between the currently demonstrated bilateral hearing loss and 
any event or incident of the veteran's period of active 
service.  The most probative opinion of record in regard to 
etiology is that of the examining VA audiologist, who stated 
the opinion that the bilateral hearing loss is due to 
acoustic trauma after military service.  

The veteran has advanced his personal belief that his hearing 
loss is due to concussion during a hard parachute landing 
fall.   A layperson is competent to testify in regard to the 
onset and continuity of symptomatology.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Rather, it is the province of trained 
health care professionals to enter conclusions that require 
medical expertise, such as opinions as to diagnosis and 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

As noted, service connection may be granted for hearing loss 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-traumatic 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley,  5 Vet. App. at 159 (emphasis added).  

As there is no credible evidence of significant acoustic 
trauma in service, and no medically sound basis on which to 
attribute the hearing loss to service, the conditions 
outlined in Hensley do not apply.

Based on the evidence and this analysis, the Board finds that 
the claim of service connection for bilateral hearing loss 
must be denied.  


Service connection for bunions

The SMR show the veteran's feet as "normal" on an induction 
examination in August 1960.  There is no notation of 
treatment for bunions in service, and the veteran's 
separation physical examination in September 1963 shows 
clinical evaluation of the feet as "normal."  

The veteran's correspondence to VA asserts that his bunions 
were caused by parachute jumps conducted onto hard drop zones 
(DZs) in beet fields in Germany.  

The veteran had a VA medical examination in October 2003 and 
reported having had bunions in the right foot since 
performing parachute jumps in 1963.  An examination of the 
feet revealed bunions, bilaterally, right worse than left, 
and hammertoe deformity.  The examiner diagnosed bilateral 
bunions and hammertoes.  

The veteran had another VA medical examination in May 2006 
when the examiner was asked to state an opinion as to whether 
the veteran's bunions were caused by parachute jumping as the 
veteran asserted.  The examiner stated that such an opinion 
could not be made without resorting to mere speculation.  

The examiner stated that hallux valgus and bunions are not 
the result of acute trauma.   The examiner stated that is was 
possible that bunions may have been aggravated by jumping, 
although it would be mere speculation as to whether there was 
permanent aggravation.  

The file was referred to the Veterans Health Administration 
(VHA) for an opinion as to the likely etiology of the 
bunions.  In a July 2007 opinion, a VHA podiatrist stated 
that bunion deformities were not caused by or residual to 
trauma; they are hereditary in their etiology.  

The bunions might be exacerbated by or become symptomatic 
from a traumatic event, but that was not the case here.  The 
veteran did not complain of painful bunion or direct injury 
in service, and the bunion would not have become symptomatic 
years later if an acute injury had occurred at the site.  
Rather, an acute event would have caused immediate pain and 
dysfunction in the foot.  

The VHA reviewer added that there is no nexus or relationship 
between the service-connected right ankle disability and the 
bunion.  In the reviewer's opinion, the bilateral bunion 
condition was a normal progression of the disease and not 
exacerbated or caused by the veteran's active duty status.  
Therefore, it was not likely that the bunion deformity was 
etiologically related to military service. 

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  In this case, competent and 
uncontroverted opinions by two physicians - the VA examiner 
and the VHA reviewer - assert that the veteran's bunion 
disorder is not related to his military service.  

As in this case, there is no medical evidence of a 
relationship between the veteran's bunions and his military 
service, the Board finds that the criteria for service 
connection for bunions are not met.  Accordingly, the claim 
must be denied.  

The Board notes at this point that the veteran's 
representative asserts that the VHA opinion cited above was 
inadequate because the reviewer allegedly failed to 
adequately explain why the veteran's bunions could not have 
been aggravated by military service.  

The Board disagrees.  The VHA reviewer explained that an 
acute event would have caused immediate pain and dysfunction 
in the foot, rather than years later as in this case.  
Therefore, the question of aggravation was in fact fully 
considered and addressed.  


Service connection for a nervous disorder

The SMR show the veteran with a "normal" psychiatric 
evaluation on induction in August 1960.   He was referred for 
psychiatric evaluation in September 1963 following a series 
of disciplinary infractions including absence without leave 
and frequent minor infractions; the psychiatrist noted that 
there were no signs of psychosis or organic brain injury.  

The psychiatrist diagnosed chronic mild aggressive reaction, 
manifested by frustration, with irritability, temper tantrums 
and destructive behavior, and noted that the veteran was 
deeply resentful and dependent.  The psychiatrist recommended 
that the veteran be administratively discharged for a 
"character disorder."  

The service examination report in September 1963 documented 
this diagnosis, i.e. current chronic mild aggressive 
reaction.  

The veteran had a VA psychiatric examination in October 2003 
and denied having had any psychiatric treatment since 
discharge from military service.  The veteran reported a 
history of aggressive behavior and fighting in self-defense.  

The examiner stated that there was no basis in the record or 
on interview with the veteran to assign any psychiatric 
diagnosis.  

A review of the veteran's VA outpatient treatment records 
from the periods March 1999 to October 2003 and January 2004 
to June 2006 shows no treatment for, or diagnosis of, any 
mental disorder.

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability; in the absence of a proof of present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  There is no evidence in this case of a 
current psychiatric disability on which service connection 
can be based.  

The veteran's representative has argued that the treatment in 
service for character disorder is evidence of a disability 
for which service connection can be granted under VA 
regulations.  

However, that a condition or injury occurred in service alone 
is not enough; there must be a disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer, 3 Vet. App. 223.  Existence of current 
disability must be shown by competent medical evidence.  
Degmetich, 104 F.3d 1328.  

"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).  In 
this case, there is simply no evidence of a current diagnosed 
psychiatric disorder on which service connection could be 
based.  

As in this case, there is no medical evidence of an 
innocently acquired psychiatric disability at this time , the 
Board finds that the criteria for service connection are not 
met.  Accordingly, the claim must be denied.  


Benefit of the doubt

In adjudicating the claims decided herein, the Board has 
considered the benefit-of- the-doubt rule.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the preponderance of the evidence is against 
these claims, and the benefit-of-the-doubt rule does not 
apply.  Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  





ORDER

Service connection for a hearing loss is denied.  

Service connection for bunions of the right foot is denied.  

Service connection for a nervous condition is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


